IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,610-06


KENNETH SHERMAN, Relator

v.

 263RD JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 731519 AND 731520

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus
pursuant to the original jurisdiction of this Court. In it, he contends he filed  applications for
writs of habeas corpus in the 263rd Judicial District Court of Harris County concerning his
two convictions, that more than 35 days have elapsed, and that the applications have not yet
been forwarded to this Court. Relator contends that the district court entered an order
designating issues on May 31, 2011.
	 Respondent, the Judge of the 263rd District Court of Harris County, shall file a
response with this Court by having the District Clerk submit the record on such habeas
corpus application.  In the alternative, the trial court may resolve the issues set out in its order
and then have the District Clerk submit the record on such application. In either case, the trial
court's response shall be submitted within 30 days of the date of this order. This application
for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted
its response.

Filed: March 7, 2012
Do not publish